Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tricia Liu on 03/25/2021.
The application has been amended as follows:

	9.         (Currently amended) A UAV-based external wall automatic spray printing system, wherein the system comprises the UAV, a camera, and a control center for controlling the UAV, the control center configured to: 
 map the area to-be-painted according to a measurement of a flight trajectory of the UAV by controlling the UAV to fly along the edges of the wall and controlling the camera to capture a plurality of pictures of the edges of the external wall, and by obtaining a matched picture by a contrast value of the pictures of the edges matching a predetermined contrast value, and in response to a failure of obtaining the matched picture, to issue an alarm and stopping the automatic spray printing system;
paintedby acquiring various positioning coordinates corresponding to positioning points on the spray trajectory, presetting a plurality of spray feature data on each of the positioning points of the pattern to-be-sprayed, and establishing a corresponding relationship between the various positioning coordinates and the plurality of spray feature data based on the pattern to-be-sprayed, wherein the spray feature data includes at least a spray color;
by calling the spray feature data corresponding to each of the positioning coordinates, controlto complete spraying the pattern.


Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, US 20150274294, Dahl, taken alone or in combination, does not teach the claimed invention.  

While it is well known in the art for unmanned aerial vehicles (UAVs) to perform tasks that involve remote areas, prior art does not teach a UAV with a spray system that determines a specific wall by identifying specific attributes of the wall by a specific sensor system, then paints said wall by specific position points of a pattern that is subject to a three-primary color system.
This is significant because the system provides an improved system that is capable of higher detail of work in hard to reach locations via a UAV. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662




/P. C./
Examiner, Art Unit 3662


/TUAN C TO/
 Primary Examiner, Art Unit 3662